     Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 1 of 8 PageID #:1033
                                                                                                   eg
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Anti-Age Technologies, LLC                   )
                                             )
v.                                           )      Case   No. 19-cv-0026
                                             )
THE PARTNERSHIPS        ANd                  )      Judge: Hon. Edmond E. Chang
UNINCORPORATEDASSOCIATIONS )
IDENTIFIED ON      SCHEDULE"A," )                   Magistrate: Hon. Maria Yaldez
                                             )
                                             )
                                             )



                                FINAL JUDGMENT ORDER


       This action having been commenced by Plaintiff, Anti-Age Technologies ("Plaintiff')
                                                                                 o'A" to Plaintiff s
against the defendants operating the websites/webstores identified on Schedule

Complaint (collectively, the "Infringing Webstores"), and Plaintiff having moved for entry    of

Default and Default Judgment against the defendants not already dismissed, identified in

Appendix "A" (collectively, the "Defaulting Defendants");

       This Court having entered upon a showing by Plaintiff a temporary restraining order and

preliminary inj unction against Defaulting Defendants;

       Plaintiff having properly completed service of process on Defaulting Defendants,

providing notice via e-mail, along with any notice that Defaulting Defendants received from the

ecommerce platforms, hosts, and payment processors, being notice reasonably calculated under

all circumstances to apprise Defaulting Defendants of the pendency of the action and affording

them the opportunity to answer and present their objections; and

       Defaulting Defendants having failed to answer the Complaint or otherwise

plead, and the time for answering the Complaint having expired;
    Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 2 of 8 PageID #:1034




       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants because Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants are

reaching out to do business with Illinois residents by operating one or more commercial,

interactive Infringing Websites through which Illinois residents can purchase products bearing

counterfeit versions of INSTANTLY AGELESS trademark, U'S. Reg. No. 4387492.

       The registration is valid, unrevoked, and uncancelled. Defendants use the mark and

display images protected by trademark and copyright on the infringing websites without

Plaintiff s permission or consent.

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. $ 1114), false designation of origin

(15 U.S.C. g 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS $ 510, et seq.).

       IT IS HEREBY ORDERED that Plaintiffls Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

    IT IS FURTHER ORDERED thAt

    1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

and all persons acting for, with, by, through, under or in active concert with them be permanently

enjoined and restrained from:

     a. using the   NSTANTLY AGELESS trademark or any reproductions, counterfeit copies or

        colorable imitations thereof in any manner in connection with the distribution, marketing,

        advertising, offering for sale, or sale of any product that is not a genuine Anti-Age
Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 3 of 8 PageID #:1035




  Technologies product or not authorized by Plaintiff to be sold in connection with the

  INSTANTLY AGELES           S Trademark;


b. passing off, inducing, or enabling others to sell or pass off any product as a genuine Anti-

  Age Technologies product or any other product produced by Plaintiff, that is not

  Plaintiff   s or not produced under the   authorization, control or supervision of Anti-Age

  Technologies and approved by Plaintiff for sale under the NSTANTLY AGELESS

   Trademark;

c. committing any acts calculated to cause consumers to believe that Defendants'

   Counterfeit Products are those sold under the authorization, control or supervision   of

   Anti-Age Technologies, or are sponsored by, approved by, or otherwise connected with

   Anti-Age Technologies;

d. further infringing the INSTANTLY AGELESS trademark and damaging Plaintiff s

   goodwill;

e. otherwise competing unfairly with Plaintiff in any manner;

f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

   storing, distributing, returning, or otherwise disposing of, in any manner, products or

   inventory not manufactured by or for Plaintiff, nor authorizedby Plaintiff to be sold or

   offered for sale, and which bear any of the INSTANTLY AGELESS trademark, or any

   reproductions, counterfeit copies or colorable imitations thereof;

g. using, linking to, transferring, selling, exercising control over, or otherwise owning or

   operating the infringing webstores, websites, or any other domain name that is being used

   to sell or is the means by which Defendants could continue to sell Counterfeit Products;
    Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 4 of 8 PageID #:1036




    h. operating and/or hosting infringing webstores, websites and any other domain names

       registered or operated by Defendants that are involved with the distribution, marketing,

       advertising, offering for sale, or sale of any product bearing the INSTANTLY AGELESS

       trademark or any reproductions, counterfeit copies or colorable imitations thereof that is

       not a genuine Anti-Age Technologies product or not authorized by Anti-Age

       Technologies to be sold in connection with the INSTANTLY AGELESS trademark;

    i. registering any additional stores, websites, or domain names that use or incorporate any of

       the INSTANTLY AGELESS trademark; and

    j. using images covered by the PLAINTIFF's Copyrights or any of PLAINTIFF's original

       photographs that Anti-Age Technologies uses to advertise the sale of original Anti-Age

       Technologies products.

2. Those in privity with Defaulting Defendants and with actual notice of this Order, including

ecommerce platform providers, such as Alibaba, Ali-Express, Amazon, eBay, Wish, etc., shall

within three (3) business days of receipt of this Order:

    a. disable and cease   providing services for any accounts through which Defaulting

       Defendants, in the past, currently or in the future, engage in the sale of goods using the

       INSTANTLY AGELESS Trademarks, including, but not limited to, any accounts

       associated with the Defaulting Defendants listed on Schedule    "A" not dismissed from this

       action; and

     b. disable any account linked to Defaulting Defendants, linked to any e-mail addresses used

        by Defaulting Defendants, or linked to any of the Infringing webstores/websites.

     pursuant to l5 U.S.C. g 1117(c)(1), Plaintiff is awarded statutory damages from each of the

Defaulting Defendants in the amount of One-Hundred Thousand Dollars (U.S.) and No Cents
    Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 5 of 8 PageID #:1037




($150,000.00) for using counterfeit INSTANTLY AGELESS Trademarks on products sold

through at least the Infringing webstores/websites. As to each Defaulting Defendant, until such

Defaulting Defendant has paid in full the award of statutory damages against it:

    a.     Alibaba, Ali-Express, Amazon, eBay, Wish (collectively the "Platforms") and PayPal,

           Payoneer, WorldFirst, World First Asia Limited, World First Markets Limited, World

           First USA, Inc., Bill.com, Pingpong, Payeco, Umpayfunion Mobile Pay, Moneygram,

           Western Union and any of their subsidiaries (collectively the "Payment Processors")

           shall, within two (2) business days of receipt of this Order, permanently restrain and

           enjoin any accounts connected to Defaulting Defendants, Defaulting Defendants'

           Infringing webstores/websites identified in Schedule "A", except those dismissed, from

           transferring or disposing of any money or other of Defaulting Defendants' assets.

    b.    All monies currently restrained in Defaulting Defendants' financial accounts, including

          monies held by the Platforms or the Payment Processors are hereby released to Plaintiff

          as partial payment of the above-identified damages, and are ordered to release to   Plaintiff

          the amounts from Defaulting Defendants' Platform or Payment Processor accounts within

          ten (10) business days of receipt of this Order.

     c.   Plaintiff shall have the ongoing authority to serve this Order on the Platforms or the

          Payment Processors in the event that any new accounts controlled or operated by

          Defaulting Defendants are identified. Upon receipt of this Order, the Platforms or the

          Payment Processors shall within two (2) business days:

              i. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

                Defendants' Infringing webstores/websites, including, but not limited to, any

                accounts connected to the information listed in Schedule   "A" of the Complaint, the
    Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 6 of 8 PageID #:1038




              e-mail addresses identified in Exhibit   1   to the Declaration of David Gulbransen, and

              any e-mail addresses provided for Defaulting Defendants by third parties;

           ii. Restrain and enjoin such accounts or funds from transferring or disposing of any

              money or other of Defaulting Defendants' assets; and

           iii.   Release all monies restrained in Defaulting Defendants' accounts to   Plaintiff   as


             partial payment of the above-identified damages within ten (10) business days          of

              receipt of this Order.

       4. Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

Defendant, Plaintiff shall have the ongoing authority to serve this Order on any banks, savings

and loan associations, payment processors, or other financial institutions (collectively, the

"Financial Service Providers") in the event that any new financial accounts controlled or

operated by Defaulting Defendants are identified. Upon receipt of this Order, the Financial

Service Providers shall within two (2) business days:

    a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

       Defendants' Infringing webstores/websites, including, but not limited to, any accounts

       connected to the information listed in Schedule       "A" of the Complaint, the e-mail

       addresses identified in   Exhibit 1 to the Declaration of David Gulbransen, and any e-mail

       addresses provided     for Defaulting Defendants by third parties;

    b. Restrain and enjoin such accounts or funds from receiving, transferring or disposing         of

       any money or other of Defaulting Defendants' assets; and

    c. Release all monies restrained in Defaulting Defendants' financial accounts to Plaintiff as

       partial payment of the above-identified damages within ten (10) business days of receipt

       of this Order.
    Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 7 of 8 PageID #:1039




    5. In the event that Plaintiff identifies any additional webstores, websites, domain names or

financial accounts owned by Defaulting Defendants, Plaintiff may send notice of any

supplemental proceeding to Defaulting Defendants by e-mail at the email addresses identified in

Exhibits   1   to the Declaration of David Gulbransen and any e-mail addresses provided for

Defaulting Defendants by third parties.


IT IS SO ORDERE,D.


Dated:             Jwe26,2019


                                                          //r,#4    4.W
                                                U.S. District Court Judge Edmond E. Chang
Case: 1:19-cv-00026 Document #: 43 Filed: 06/26/19 Page 8 of 8 PageID #:1040




                                 Schedule        A



                         Defendant   5   :   acelectronicl2

                          Defendant 6: best-deal-365

                        Defendant 9: buyindiscount_cs
